UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 29, 2015 SPARTAN MOTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan (State or Other Jurisdiction of Incorporation) 0-13611 (Commission File No.) 38-2078923 (IRS Employer Identification No.) 1541 Reynolds Road, Charlotte, Michigan (Address of Principal Executive Offices) (Zip Code) 517-543-6400 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) Compensatory Arrangements of Certain Officers . On July 29, 2015 the Board of Directors of Spartan Motors, Inc. (“the Company”), acting upon the recommendation of the Human Resources and Compensation Committee, approved an increase in the annual base salary of the Company’s Chief Executive Officer, Daryl M. Adams, to $572,000, effective July 27, 2015. Further, the Board of Directors approved a grant of 60,000 restricted shares to Mr. Adams, which will vest over three years with a grant date of August 10, 2015. These decisions were made in order to more closely align Mr. Adams’ compensation to the competitive amount determined by an independent study of the Company’s peers completed by Mercer in January, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPARTAN MOTORS, INC. Dated: August 4, 2015 /s/ Lori L. Wade By: Lori L. Wade Its: Chief Financial Officer
